     WO

 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-17-04242-PHX-SPL
         United States of America,
 9                                               )
                                                 )
                         Plaintiff,              )    ORDER
10                                               )
         vs.
11                                               )
                                                 )
         Danielle M. Baudhuin,                   )
12                                               )
13                       Defendant.              )
                                                 )
14                                               )

15             Before the Court is the Government’s Motion for Summary Judgment (the

16   “Motion”). (Doc. 16) For the reasons set forth below, the Motion is granted.

17   I.        Background1

18             In October 2002, Danielle Baudhuin (the “Defendant”) executed a promissory note

19   to obtain a Direct Consolidation loan (the “Student Loan”) from the Department of

20   Education. (Doc. 17 at 1) On December 23, 2002, the Student Loan was disbursed in two

21   sums, $12,671.84 and $11,952.56, for a total amount of $24,624.40. (Doc. 17 at 1) The

22   interest rate for the Student Loan was 5.0% interest per annum. (Doc. 1-1) The Defendant

23   defaulted on the Student Loan in September 2007. (Doc. 17 at 1) At the time the Defendant

24   defaulted on the Student Loan, approximately $3,661.53 in unpaid interest was capitalized

25
     1
26          Unless otherwise noted, the facts that follow are undisputed. The Court notes that
     the Defendant failed to file a controverting statement of facts with her response to the
27   Motion as required by the local Rules of Practice of the U.S. District Court for the District
     of Arizona 56.1(b). Therefore, the Defendant fails to dispute the facts set forth in Plaintiff’s
28   Statement of Facts (Doc. 17), and the facts set forth in Plaintiff’s Statement of Facts are
     deemed admitted for purposes of the Motion.
 1   and added to the principal balance. (Doc. 1-1)
 2          On November 17, 2017, the Government initiated this lawsuit seeking judgment for
 3   $42,984.83, the balance due under the Student Loan. The remaining balance is comprised
 4   of approximately $28,270.86 in principal under the Student Loan and approximately
 5   $14,713.97 in additional accrued interest.2 (Doc. 1-1) In defense of this lawsuit, the
 6   Defendant alleges that she lacks sufficient knowledge to know the accuracy of the claim
 7   against her. (Doc. 15)
 8          On November 15, 2018, the Government filed the Motion seeking summary
 9   judgment on its claims against the Defendant. (Doc. 16) The Government filed a certificate
10   of indebtedness executed by Brad Yoder, a Loan Analyst of the Litigation Support Unit of
11   the U.S. Department of Education, alongside the Motion. (Doc. 17-1)
12   II.    Standard of Review
13          A court shall grant summary judgment if the pleadings and supporting documents,
14   viewed in the light most favorable to the non-moving party, “show that there is no genuine
15   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
16   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
17   Material facts are those facts “that might affect the outcome of the suit under the governing
18   law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine dispute of
19   material fact arises if “the evidence is such that a reasonable jury could return a verdict for
20   the nonmoving party.” Id.
21          The party moving for summary judgment bears the initial burden of informing the
22   court of the basis for its motion and identifying those portions of the record, together with
23   affidavits, which it believes demonstrate the absence of a genuine issue of material fact.
24   Celotex, 477 U.S. at 323. If the movant is able to do such, the burden then shifts to the non-
25   movant who, “must do more than simply show that there is some metaphysical doubt as to
26   the material facts,” and instead must “come forward with ‘specific facts showing that there
27
            2
             The Government notes that the remaining balance under the Student Loan accounts
28   for approximately $411.06 in payments and Treasury Department offsets, as applicable.

                                                   2
 1   is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
 2   574, 586–87 (1986).
 3   III.   Analysis
 4          The Government is entitled to the unpaid principal and accrued interest on federally
 5   insured student loans in default. 20 U.S.C. § 1080(a). The Government may establish a
 6   prima facie case of student loan default by proving: (1) the defendant signed a promissory
 7   note for a student loan; (2) the Government owns the promissory note signed by the
 8   defendant; and (3) the promissory note has not been repaid or discharged. United States v.
 9   Macy, 2012 WL 86820, at 1 (D. Ariz. Jan. 11, 2012); United States v. Falcon, 805 F.3d
10   873, 876 (9th Cir. 2015) (stating that the Government establishes a prima facie case by
11   presenting a certificate of indebtedness, signed under the penalty of perjury, showing a
12   debtor executed promissory notes to obtain student loans, defaulted on the loans, and owes
13   the Government a particular amount on the loans).
14          The Government may introduce evidence of the promissory note and a sworn
15   transcript of the account or certificate of indebtedness in order to prove its case. Macy,
16   2012 WL 86820, at 1 (citing United States v. Petroff-Kline, 557 F.3d 285, 290 (6th Cir.
17   2009)). Once a prima facie case is established, the defendant has the burden of proving the
18   nonexistence, extinguishment or variance in payment of the obligation. Id. Absent any
19   genuine disputes of material fact, such evidence warrants granting the Government
20   summary judgment in an action to collect on student debt. United States v. Gazanferi, 2016
21   WL 4491864, at 4 (C.D. Cal. Aug. 25, 2016).
22          The Court finds that the Government made a prima facie showing that the Defendant
23   defaulted on the Student Loan. First, the Court notes that there is no genuine dispute as to
24   the material facts of this case, as the Defendant does not dispute (i) executing the
25   promissory note for the Student Loan; (ii) the Government’s ownership of the Student
26   Loan; or (iii) that the Student Loan has not been repaid or discharged. (Doc. 23 at 2, stating
27   “My recollection of the consolidation is reasonably similar.”).3 At most, the Defendant
28

                                                   3
 1   argues that she cannot confirm the Government’s characterization of the amount due under
 2   the Student Loan. However, the Court finds that the certificate of indebtedness filed as
 3   Exhibit 1 to the Plaintiff’s Statement of Facts (Doc. 17-1), signed under penalty of perjury
 4   by Loan Analyst Brad Yoder, and the promissory note filed as Exhibit 2 to the Plaintiff’s
 5   Statement of Facts (Doc. 17-2) provides sufficient evidence of the balance due under the
 6   Student Loan. Separately, the Defendant has not provided the Court with any evidence
 7   demonstrating that the certificate of indebtedness provided by the Government is incorrect
 8   or untrustworthy. Therefore, the Court must grant the Motion in favor of the Government.
 9   Accordingly,
10          IT IS ORDERED:
11          1.      That Plaintiff’s Motion for Summary Judgment (Doc. 16) is granted;
12          2.      That judgment is entered in favor of Plaintiff United States of America
13   against Defendant Danielle M. Baudhuin in the amount of $42,984.83 plus any additional
14   interest that has accrued from April 27, 2017 at the rate of 5.0% per annum, plus interest
15   from the date of this Order as provided by law;
16          3.      That the Government may submit its request for costs within 14 days of the
17   entry of this Order; and
18          4.      That the Clerk of Court shall terminate this action and enter judgment
19   accordingly.
20          Dated this 17th day of April, 2019.
21
22
                                                       Honorable Steven P. Logan
23                                                     United States District Judge
24
25
26
27
28

                                                  4
